 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                             SOUTHERN DIVISION
11

12 ERICK ROCHA PARRA,                       CASE NO. 8:18-cv-00607AG (JDEx)
13              Plaintiff,
14                                          PROTECTIVE ORDER
         vs.
15                                          PURSUANT TO STIPULATION
                                            (Dkt. 26)
16 COUNTY OF ORANGE, et al.,

17              Defendants.
18

19       Having reviewed the Parties’ Stipulated Protective Order (Dkt. 26), and
20 good cause appearing therefor, the Court hereby grants and enters the Stipulated

21 Protective Order (Dkt. 26) as an order of the Court.

22

23 DATED: February 05, 2019

24
                                              ______________________________
25                                            JOHN D. EARLY
26                                            United States Magistrate Judge

27

28
